Citation Nr: 1823357	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-12 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disability.  

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), bipolar disorder, attention deficit/hyperactivity disorder (ADHD), depressive disorder, psychotic disorder, and mood disorder.


REPRESENTATION

Appellant represented by:	Michael J. Kelly, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel


INTRODUCTION

The Veteran had active duty military service from July 1992 to March 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, continued its previous denial of service connection for PTSD because the evidence submitted was not new and material.  

The Board notes that the Veteran appealed the issue of entitlement to non-service connection pension.  In an August 2017 rating decision, the RO granted entitlement to non-service connection pension.  Accordingly, this matter has been granted in full and is no longer on appeal.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in August 2017.  A copy of the transcript has been reviewed and associated with the claims file.  

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (stating that what constitutes a claim cannot be limited by a lay veteran's assertion of his condition, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).  Therefore, the Board construes the Veteran's claim of service connection for PTSD as encompassing entitlement to service connection for the additional psychiatric diagnoses raised by the record and claimed by the Veteran, to include bipolar disorder, attention deficit/hyperactivity disorder (ADHD), depressive disorder, psychotic disorder, and mood disorder.

The issue of entitlement to service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 2001 rating decision, the RO denied service connection for an acquired psychiatric disorder.  The Veteran did not file a notice of disagreement and no new and material evidence was received within the appeal period.  

2.  The evidence received since the October 2001 rating decision is not duplicative or cumulative of evidence previously of record and it raises the reasonable possibility of substantiating the Veteran's claim of service connection for an acquired psychiatric disorder.  


CONCLUSION OF LAW

The criteria for reopening the claim of service connection for an acquired psychiatric disorder have been met.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The issue adjudicated herein has been granted in full, as discussed below.  As such, the Board finds that any error related to the duty to notify/assist is harmless.

Legal Criteria

Applicable law provides that a final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Factual Background and Analysis

The claim of service connection for an acquired psychiatric disorder, to include bipolar disorder with depression, attention deficit disorder, and PTSD, was denied because the evidence did not reveal a diagnosis of PTSD and bipolar disorder with depression and attention deficit disorder was not shown to have been incurred in and/or caused by active duty service.  The evidence of record at the time of the October 2001 rating decision consisted of the Veteran's service treatment records, DD Form 214, personnel file, claim form, VA psychiatric records from 1999 to 2001, and statements from the Veteran.  
The Veteran was notified of this decision and his procedural rights by letter dated in October 2001.  He did not appeal this determination and no additional evidence was submitted within a year following this notification letter.  As such, the Board finds that the October 2001 rating decision is final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since the October 2001 rating decision, additional VA treatment records, claim form, statements from the Veteran, hearing transcript, VA examination dated in January 2011, and VA medical opinion dated in October 2017 have been associated with the claims file.  

After a review of the evidence, the Board finds that new and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder.  The evidence is new, as it was not part of the record at the time of the October 2001 rating decision.  It is also material as it relates to an unestablished fact necessary to substantiate the claim.  The newly added evidence suggests that the Veteran's acquired psychiatric disorder was either aggravated by service and/or related to his period of active service.  Furthermore, it confirms a diagnosis of PTSD.  Specifically, the Veteran submitted a statement by A.N., M.D., dated in October 2017, which indicated that the Veteran was diagnosed with bipolar affective disorder, PTSD, and ADHD and he had a traumatic experience in service that led to his PTSD symptoms and/or possibly contributed to the worsening of his bipolar mood symptoms.  Accordingly, the evidence is new and material and the claim of service connection or an acquired psychiatric disorder is reopened. 


ORDER

New and material evidence having been received, the petition to reopen the claim of service connection for an acquired psychiatric disorder is granted.  



REMAND

The Veteran has been assessed with PTSD, bipolar disorder, ADHD, depressive disorder, psychotic disorder, and mood disorder throughout this appeal and asserts his symptoms began in service.  He indicated that he had pre-enlistment mental health issues that were asymptomatic for at least four years in service and he started having symptoms of hyperactivity in Germany.  

The Veteran's April 1991 entrance examination showed normal psychiatric findings.  During his February 1997 separation examination, it is noted that he was having difficulty sleeping and had been prescribed Valium.  He also self-reported frequent trouble sleeping and depression or excessive worry.  A mental status evaluation was normal.  

In June 1999, two years after he was discharged from service, the Veteran began seeking treatment for his psychiatric issues, and had numerous hospitalizations.  

A VA examination was performed in January 2011, at which time the examiner assessed the Veteran with bipolar I disorder.  He concluded that he did not meet the criteria for PTSD.  He indicated that the Veteran had his onset of psychiatric symptoms during his youth and had a hospitalization as early as age 16.  He also indicated that the Veteran did not have any hospitalizations during the military.  

The Veteran submitted a statement from Dr. A.N., a psychiatrist at the VA, dated in October 2017.  Dr.  A.N. assessed the Veteran with bipolar affective disorder, PTSD, and ADHD.  He indicated that during his service, the Veteran had psychologically traumatic experiences leading to his current mild PTSD symptoms.  He also indicated that there was a possibility that the traumatic events contributed to the worsening of his bipolar mood symptoms.  

The Board finds that the medical opinions of record are insufficient to determine the present claim.  In this regard, the January 2011 VA examiner assessed the Veteran with bipolar disorder but failed to indicate whether it was related to service or aggravated by his service.  Furthermore, he failed to discuss the Veteran's prescription of Valium in service and his self-reports of depression and trouble sleeping during his separation examination.  In addition, although Dr. A.N. indicated that the Veteran's traumatic experiences in service led to his PTSD symptoms and worsened his bipolar mood disorder, he did not indicate or describe the traumatic experiences and/or provide any rationale for his conclusions.  

Accordingly, the Board finds that a remand is warranted in order for a VA examination to be scheduled to assess the nature and etiology of the Veteran's psychiatric disabilities.  

In addition, the record indicates that the Veteran received treatment at a center for psychotherapy with Dr. S.R.  Accordingly, on remand, these records should be obtained along with updated VA treatment records.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify any treatment related to his psychiatric disorder, including Dr. S.R.  Forward any appropriate releases to the Veteran and ask for him to sign and return.  Upon receipt of any signed releases, forward to the appropriate medical providers and request the pertinent records.  All requests and responses to obtain records should be associated with the claims file.  

2.  Obtain and associate with the claims file the Veteran's updated VA treatment records from August 2016 to the present.  

3.  After completing #1 and #2, schedule the Veteran for a 
VA examination to determine the nature and etiology of his psychiatric disability.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  

The examiner is to identify all psychiatric disorders found on examination and identified during the pendency or soon before the filing of this claim in July 2009, including bipolar disorder, ADHD, depressive disorder, psychotic disorder, mood disorder.  

If PTSD is diagnosed by the examiner, the examiner should identify the stressor(s) the diagnosis is based upon.  

For each diagnosed psychiatric disability, the examiner should respond to the following questions:

a.  Is there clear and unmistakable (undebatable) evidence that any psychiatric disability pre-existed the Veteran's entry into active military service?

b.  If the answer to (a) is yes, then is there clear and unmistakable (undebatable) evidence that the pre-existing psychiatric disability was NOT aggravated (i.e., permanently worsened) during his period of active service?

c.  If the answer to (a) is no, then is it at least as likely as not (a 50 percent probability or more) that any diagnosed psychiatric disorder had its onset during the Veteran's period of active service and/or is otherwise etiologically related to such service?

A comprehensive rationale must be provided for all opinions expressed.  Specifically, the examiner should discuss the prescription of Valium noted during the separation examination and the Veteran's self-reports of depression and trouble sleeping.  Furthermore, the examiner should discuss the findings contained in the July 2011 examination report and October 2017 statement by Dr. A.N. and the conflicting opinions regarding a diagnosis of PTSD.  

The examiner is to discuss the lay and other evidence of record regarding the onset of the Veteran's psychiatric symptoms.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If an opinion cannot be provided without resort to speculation, the examiner must explain why such an opinion would be speculative.  

4.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond. 


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


